Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 2/10/21, wherein:
Claims 1-7 are currently pending;
Claim 2 has been cancelled;
Claims 1, 3-7 overcome the prior art of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 and 7 recite the steps of “calculating an accumulated fatigue damage degree of the inducer based on the stress response; calculating a lifetime consumption rate that is a changing rate of the accumulated fatigue damage degree with respect to time; and determining an abnormality of the inducer based on the accumulated fatigue damage degree and the lifetime consumption rate; converting a pressure response indicating a temporal change in the pressure into the stress response using a transfer function that defines the relation between the pressure by the pressure sensor and a distortion of inducer” are all directed to the “Mathematical concepts” in group of abstract ideas.  The grouping of “mathematical concept” as set forth in MPEP 2106.04(a) is not limited to formulas or equation, and specifically includes “mathematical relationships” and “mathematical 
This judicial exception is not integrated into a practical application with respect to step 2A, prong 2.   In particular, the claim only recite the additional elements of “an abnormally determination device comprising units” are used to perform the identified abstract idea.  Figure 3 and par. 0030 of Applicant’s specification discloses the abnormally determination device can be as a computer including hardware of one or more processors 101 and storage device.  The processor 101 is considered as generic computer components recited at the high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Further, acquiring a pressure, acquiring a stress response indicating a temporal change in a stress applied to the inducer is considered as insignificantly extra solution activity because they are merely recited data gathering at high level of generality and a pressure sensor as recited is merely the source of where the pressure data is acquired from and is considered as general linking to the technological environment.   In the other words, the sensor as recited is not part of the determination device.   In addition, the feature “wherein the inducer is used only for a predetermined use time per operation of the pump” is also considered as insignificant extra solution activity because it is merely considered as general link to the technological environment.   Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.   Therefore, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

 Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 3-6 are merely add further details of the abstract steps/elements recited in claims 1 and 7 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Response to Arguments
Applicant's arguments with respect to the 101 rejection filed 2/10/21 have been fully considered but they are not persuasive.  Applicant argues the claims are not directed to the metal process of an abstract idea.  This is noted by the Examiner.  However, the claims above are directed to the “Mathematical concepts” in group of abstract ideas as reciting “calculating an accumulated fatigue damage degree of the inducer based on the stress response; calculating a lifetime consumption rate that is a changing rate of the accumulated fatigue damage degree with respect to time; and determining an abnormality of the inducer based on the accumulated fatigue damage degree and the lifetime consumption rate; converting a pressure response indicating a temporal change in the pressure into the stress response using a transfer function that defines the relation between the pressure by the pressure sensor and a distortion of 
Applicant also argues that the claims are clearly directed to the “practical application” of determining an abnormality of inducer used for a pump.  Applicant indicated specification at paragraph 0059 to show the claimed invention improves the accuracy of the abnormality determination of the inducer.   However, this is not persuasive because par. 0059 seems to show the improvement the abstract idea, and does not show the improvement in computer technology.   As indicated in the rejection above, this judicial exception is not integrated into a practical application with respect to step 2A, prong 2.   In particular, the claim only recite the additional elements of “an abnormally determination device comprising units” are used to perform the identified abstract idea.  Figure 3 and par. 0030 of Applicant’s specification discloses the abnormally determination device can be as a computer including hardware of one or more processors 101 and storage device.  The processor 101 is considered as generic computer components recited at the high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Further, acquiring a pressure, acquiring a stress response indicating a temporal change in a stress applied to the inducer is considered as insignificantly extra solution activity because they are merely recited data gathering at high level of generality and a pressure sensor as recited is merely the source of where the pressure data is acquired from and is considered as general linking to the technological environment.   In the other words, the sensor as recited is not part of the determination device.   In addition, the feature “wherein the inducer is used only for a predetermined use time per operation of the pump” is also considered as insignificant extra solution activity because it is merely considered as general link to the technological environment.   Each of the additional limitations is no 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664